[DO NOT PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT                         FILED
                                                                   U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                                                     January 17, 2006
                                                                       THOMAS K. KAHN
                                       No. 05-11930                        CLERK



                           D. C. Docket No. 03-00522 CR-2-1


UNITED STATES OF AMERICA,

                                                                         Plaintiff-Appellee,

                                            versus

JUAN CHAVEZ,

                                                                      Defendant-Appellant.



                     Appeal from the United States District Court
                        for the Northern District of Georgia

                                    (January 17, 2006)

Before DUBINA and MARCUS, Circuit Judges, and GOLDBERG*, Judge.

PER CURIAM:

_______________________
*Honorable Richard W. Goldberg, Judge, United States Court of International Trade, sitting by
designation.
AFFIRMED. See 11th Cir. R. 36-1.1




1
    11th Cir. R. 36-1 provides:
    When the court determines that any of the following circumstances exist:
          (a)     the judgment of the district court is based on findings of fact that are not
                  clearly erroneous;
          (b)     the evidence in support of a jury verdict is sufficient;
          (c)     the order of an administrative agency is supported by substantial evidence on
                  the record as a whole;
          (d)     summary judgment, directed verdict, or judgment on the pleadings is
                  supported by the record;
          (e)     the judgment has been entered without a reversible error of law; and an
                  opinion would have no precedential value, the judgment or order may be
                  affirmed or enforced without opinion.


                                            2